Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-10 in the reply filed on 8/10/22 is acknowledged.
Claim Objections
Claim 9 is objected to because “a maintenance event” in line 2 should be --the maintenance event--.  
Claim 10 is objected to because “the temperature of the gearbox” in line 2 should be --a temperature of the gearbox--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al. (U.S. 2017/0138922) in view of Nayak et al. (U.S. 2018/0347669).
Re claim 1:
Potyrailo discloses a method (750, method for predictive assessment of oil health and gearbox health - Para 273 (see Figs. 73 and 78)) for predicting a remaining oil life of oil in a gearbox (410, gearbox - Para 232) of an air turbine (400, rotor system - Para 232 (a type of air turbine as described in Para 232; Para 111 - “…the machine may be a power-generating turbine…)) of a vehicle (Para 111 - “…The machine may be a motive machine…a vehicle…”; Para 232 - “…a rotocraft (e.g., a helicopter, an airboat, etc.…”), the method comprising: 
generating a temperature data set (see Fig. 78 at step 275 - “…responses of sensors…” (includes a type of temperature data set as described in Para 274)) by sensing a temperature (Para 247 - “…temperature sensor…”; Para 274 - “…ambient…temperature sensor…”) from at least one temperature sensor (516, temperature sensor - Para 247 (corresponds to ambient temperature sensor referenced in Para 274)) external of the gearbox (410)(see Fig. 78 at step 275 and Para 274 - “…ambient-parameter … temperature sensor …”; see Fig. 73 at elements 516 and Para 247 - “…temperature sensor 516… remote from the gearbox 410…”); 
generating an environmental data set (see Fig. 78 at step 275 - “…responses of sensors…” (includes a type of environmental data set as described in Para 274)) by an environmental sensor (518, humidity sensor - Para 247 (corresponds to the “humidity sensor” referenced in Para 274)), the environmental sensor (518) adapted to sense an environmental condition (Para 247 - “…humidity sensor…; Para 274 - “…ambient…humidity sensor” (ambient humidity is a type of environmental condition)) relative to the air turbine (400)(see Fig. 73 at element 518, Para 247, and Para 274); 
predicting, by a controller module (500, monitoring system - Para 247 (a type of controller module as shown in Fig. 73)), a remaining oil life (Fig. 78 at 774 - “remaining life of oil”) based on the temperature data set and the environmental data set (see Fig. 78 at steps 770 and 774 and Para 275 - “…At 770, a model of fluid health is generated and/or updated using an earlier-built model based on oil health descriptors at 772. The oil health descriptors may be based on sensor responses to changes in the properties of the oil, the gearbox, and/or the ambient environment. The obtained sensor responses are compared to the model of fluid health to estimate the remaining life of the oil at 774…”); and 
scheduling a maintenance event (Fig. 78 at step 782 - “predetermined type of service”) in response to the prediction of the remaining oil life (see Fig. 78 at step 782 and Para 275 - “…the model of the fluid health and/or the model of the asset health are used to schedule a predetermined type of service for the rotor system at 782…”).
Potyrailo fails to disclose predicting the remaining oil life of oil in a gearbox of an air turbine starter.
Nayak teaches oil (Para 24 - “…gear box interior 54 can contain…oil”) in a gearbox (42, gear box - Para 23) of an air turbine starter (10, air turbine starter - Para 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the air turbine of Potyrailo after that of Nayak (thereby making the air turbine of Potyrailo an air turbine starter as taught by Nayak and making the gearbox and the oil thereof of Potyrailo the air turbine starter gearbox as taught by Nayak) for the advantage of being able to ratably extract mechanical power from a ground operating air cart or by cross-bleed from an engine already operating (Nayak; Para 23).
Re claim 2:
Potyrailo/Nayak teaches the method (Potyrailo; 750) of claim 1 (as described above), wherein the at least one temperature sensor (Potyrailo; 516) couples to a housing (Potyrailo; Para 247 - “temperature sensor 516…mounted to rotor system 400 remote from the gearbox 410…” (element 400 must include a type of housing to mount element 516 to and to enclose gearbox 410 as shown in Fig. 73)) of the air turbine starter (element 400 of Potyrailo has been modeled after element 10 of Nayak as described above).
Re claim 5:
Potyrailo/Nayak teaches the method (Potyrailo; 750) of claim 1 (as described above), further comprising generating, by the air turbine starter (element 400 of Potyrailo has been modeled after element 10 of Nayak as described above), operational data (Potyrailo; see Fig. 78 at step 784 and Para 276) indicative of air turbine starter starting operations (Potyrailo; Para 276 - “…the rotor system may cycle between an operating or ON state and a non-operating or OFF state. The durations of time in each ON state and each OFF state are monitored. Optionally, other intermediate states of the turbine may also be monitored, such as turbine start, turbine warm-up, turbine cool-down, and turbine stop. The durations of time in each of the operating states may be used…”), and predicting the remaining oil life based further on the operational data (Potyrailo; see Fig. 78 at steps 784, 770, and 774 and Para 276 - “…The durations of time in each of the operating states may be used to classify the sensor responses at 754 and/or determine the model of fluid health at 770…”).
Re claim 6:
Potyrailo/Nayak teaches the method (Potyrailo; 750) of claim 5 (as described above), wherein the operational data (Potyrailo; see Fig. 78 at output of element 784) includes at least one of a total number of cycles the air turbine starter has performed, a number of rotations per minute (RPM) of a starting operation, or a time value reflecting a length of time the air turbine starter has operated in at least one starting operation (Potyrailo; Para 276 - “…other intermediate states of the turbine may also be monitored, such as turbine start…The Duration of time in each of the operating states may be used to… determine the model of fluid health at 770.”).
Re claim 7:
Potyrailo/Nayak teaches the method (Potyrailo; 750) of claim 1 (as described above), further comprising predicting the remaining oil life based on air turbine starter configuration data (Potyrailo; see Fig. 78 at steps 758 and 760, and Para 274 - “…At 758 and 760, determination of the individual effects of oil-aging compounds and external contaminants in gearbox oil is made. For example, the type and cause of external contamination of oil, such as acid or water, is determined at 758, and the type and cause of oil aging is determined at 760…”)(Potyrailo; see Fig. 78 at 770 and 774 (770/774 both shown receiving and based on output of elements 758 and 760 as is described in Paras 274 and 275)).
Re claim 8:
Potyrailo/Nayak teaches the method (Potyrailo; 750) of claim 8 (as described above), wherein the air turbine starter configuration data (Potyrailo; see Fig. 78 at steps 758 and 760) includes at least one of an oil type or oil specific data (Potyrailo; see Fig. 78 at steps 758 and 760, and Para 274 - “…At 758 and 760, determination of the individual effects of oil-aging compounds and external contaminants in gearbox oil is made. For example, the type and cause of external contamination of oil, such as acid or water, is determined at 758, and the type and cause of oil aging is determined at 760…” (type and cause of external contamination of oil and type and cause of oil aging are both types of oil specific data)).
Re claim 9:
Potyrailo/Nayak teaches the method (Potyrailo; 750) of claim 1 (as described above), further comprising comparing the prediction of the remaining oil life with a threshold oil life value (Potyrailo; see Fig. 78 at step 782 and Para 275 - “…if a calculated amount of degradation of the gearbox based on the model of fluid health and/or the model of asset health exceeds a designated threshold, the predetermined type of service may be scheduled. The type of service may include replacing the oil in the gearbox…”), and scheduling a maintenance event (Potyrailo; Fig. 78 at step 782 - “predetermined type of service”) in response to satisfying the comparison (Potyrailo; see Fig. 78 at step 782 and Para 275 - “…if a calculated amount of degradation of the gearbox based on the model of fluid health and/or the model of asset health exceeds a designated threshold, the predetermined type of service may be scheduled. The type of service may include replacing the oil in the gearbox…”).
Re claim 10:
Potyrailo/Nayak teaches the method (Potyrailo; 750) of claim 1 (as described above), wherein predicting the remaining oil life (Potyrailo; see Fig. 78 at steps 770 and 774) is not based on direct sensing of the temperature of the gearbox or direct sensing of oil parameters (Potyrailo; see Fig. 78, and Paras 274-275 - “…At 770, a model of fluid health is generated and/or updated using an earlier-built model based on oil health descriptors at 772. The oil health descriptors may be based on sensor responses to changes in the properties of the oil, the gearbox, and/or the ambient environment. The obtained sensor responses are compared to the model of fluid health to estimate the remaining life of the oil at 774…(description of model of fluid health at 770 being generated using output of 772 and that sensor responses may be used (therefore optional))).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3 and 4 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the at least one temperature sensor is located in a primary air flow path of the air turbine starter” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3.
Additionally, the prior art of record does not teach “wherein the environmental condition is at least one of an ambient temperature during aircraft takeoff, a geographic location of aircraft takeoff, or an ambient temperature during an aircraft cruising phase” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. (U.S. 2018/0252362); Coupard et al. (U.S. 2022/0170819); Davis et al. (U.S. 2012/0025529); and O’Donnel et al. (U.S. 2014/0318223).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/8/22